          Case 2:21-cv-01359-APG-BNW Document 8 Filed 08/16/21 Page 1 of 2




 1                             UNITED STATES DISTRICT COURT

 2                                     DISTRICT OF NEVADA

 3 ROBERT BERMAN,                                    Case No.: 2:21-cv-01359-APG-BNW

 4                            Petitioner,            ORDER

 5 v.

 6 STATE OF NEVADA, et al.,

 7                            Respondents.

 8

 9         This action is a petition for a writ of habeas corpus under 28 U.S.C. § 2254, by Robert

10 Berman, an individual incarcerated at Nevada’s High Desert State Prison. On July 19, 2021, this

11 court received from Berman an application to proceed in forma pauperis (ECF No. 1) and a

12 petition for writ of habeas corpus challenging a state-court criminal conviction (ECF No. 1-1).

13 On July 21, 2021, I denied the in forma pauperis application, finding that Berman was able to

14 pay the filing fee, and I granted Berman time to pay the filing fee. ECF No. 3. Also, I informed

15 Berman that his habeas petition was not on the form required by the court, and I granted him

16 time to submit an amended petition on the required form. Id.

17         On August 11, 2021, Berman paid the filing fee (ECF No. 4), and he filed an amended

18 habeas petition (ECF No. 6). I have examined the amended petition under Rule 4 of the Rules

19 Governing Section 2254 Cases in the United States District Courts, and I find that it merits

20 service upon the respondents and a response from them.

21         I THEREFORE ORDER the Clerk of the Court to correct the docket to reflect that the

22 petition filed by Berman on August 11, 2021 (ECF No. 6) is an “Amended Petition for Writ of

23 Habeas Corpus.”
          Case 2:21-cv-01359-APG-BNW Document 8 Filed 08/16/21 Page 2 of 2




 1         I FURTHER ORDER the Clerk of the Court to update the docket to reflect that Robert

 2 Berman is the Petitioner and that Calvin Johnson and the Attorney General of the State of

 3 Nevada are the Respondents.

 4         I FURTHER ORDER the Clerk of the Court to add Aaron Ford, Attorney General of the

 5 State of Nevada, as counsel for the Respondents and to provide the Respondents an electronic

 6 copy of all items previously filed in this case by regenerating the Notice of Electronic Filing to

 7 the office of the Attorney General only.

 8         I FURTHER ORDER that the Respondents will have until September 17, 2021 to appear

 9 in this action, and that they will have until November 19, 2021 to answer or otherwise respond to

10 the amended petition for writ of habeas corpus (ECF No. 6).

11         I FURTHER ORDER that if the Respondents file an answer, Berman will have 60 days

12 from then to file a reply to the answer. If the Respondents file a motion to dismiss, Berman will

13 have 60 days from then to file a response to the motion to dismiss, and then the Respondents will

14 have 30 days to file a reply to Berman’s response.

15         Dated: August 16, 2021.

16
                                                         ________________________________
17                                                       ANDREW P. GORDON
                                                         UNITED STATES DISTRICT JUDGE
18

19

20

21

22

23



                                                     2
